

Exhibit 10.2.2
FIRST AMENDMENT
TO THE
TELEFLEX INCORPORATED DEFERRED COMPENSATION PLAN




Background Information


A.
Teleflex Incorporated (“Company”) previously adopted and maintains the Teleflex
Incorporated Deferred Compensation Plan (“Plan”) for the benefit of the members
of its Board of Directors (“Board”) and a select group of management or highly
compensated employees of the Company and of its affiliated entities which
participate in the Plan with the consent of the Company.

B.
The Company desires to amend the Plan to clarify that an affiliate of the
Company must be a United States entity to be a participating employer in the
Plan.

C.
The Company also desires to amend the Plan, effective as of January 1, 2016, to
add a three percent (3%) Employer Non-Elective Contribution formula for “Tier 2
Participants” (where the existing five percent (5%) Employer Non-Elective
Contribution formula in the Plan will continue to apply to “Tier 1
Participants”).

D.
Section 7.1 of the Plan authorizes the Benefits Policy Committee to amend the
Plan at any time and from time to time in accordance with its delegated
authority, with the approval of the Compensation Committee of the Board if the
amendment relates to or otherwise impacts the compensation of Section 16
Officers, as defined in Rule 16a-1 issued under the Securities Exchange Act of
1934.

First Amendment to the Plan


The Plan is hereby amended as follows, effective as of January 1, 2016:


1.
Section 1.1(p), the definition of “Employer,” is hereby amended in its entirety
to read as follows:

“(p)    Employer. The Corporation and any affiliate thereof or successor thereto
that is organized or established under the laws of a State of the United
States.”
2.
Section 1.1(r), the definition of “Participant,” is hereby amended by adding the
following new sentence to the end thereto:

“Each Participant who is selected to receive an Employer Non-Elective
Contribution described in Section 2.7 for a Plan Year shall be classified by the
Committee (or the Board with respect to Reporting Persons) as either a “Tier 1
Participant” or “Tier 2 Participant.”






3.
Section 2.7 of the Plan, “Employer Non-Elective Contributions,” is hereby
amended in its entirety to read as follows, effective as of January 1, 2016:

“2.7    Employer Non-Elective Contributions. The Employer may, in its
discretion, credit to a Participant’s Account each Plan Year during which the
Participant is selected to receive Employer Non-Elective Contributions an amount
determined in accordance with the applicable formula set forth below:
(a)    The following formula applies to Tier 1 Participants:
(1)    5% x the sum of the Participant’s Compensation for the Plan Year earned
while he is a Tier 1 Participant and the Participant’s annual cash Bonus paid
during the Plan Year while he is a Tier 1 Participant (excluding any Long Term
Incentive Award under the Teleflex Incorporated Executive Incentive Plan); less
(2)    the maximum matching contribution that the Participant could receive
under the Qualified Plan for the Plan Year if the Participant deferred the
maximum possible amount under the Qualified Plan for the Plan Year.
(b)    The following formula applies to Tier 2 Participants:
(1)    3% x the sum of the Participant’s Compensation for the Plan Year earned
while he is a Tier 2 Participant and the Participant’s annual cash Bonus paid
during the Plan Year while he is a Tier 2 Participant (excluding any Long Term
Incentive Award under the Teleflex Incorporated Executive Incentive Plan); less
(2)    the maximum matching contribution that the Participant could receive
under the Qualified Plan for the Plan Year if the Participant deferred the
maximum possible amount under the Qualified Plan for the Plan Year.
For purposes of this Section 2.7, the Committee (or the Board with respect to a
Participant who is a Reporting Person) shall have the discretionary authority to
determine whether the “annual cash Bonus” includes any non-Performance-Based
Bonus. All amounts credited under this provision to the Accounts of Participants
in the Plan, as adjusted for earnings or losses, are referred to as ‘Employer
Non-Elective Contributions.’”
4.    All other provisions of the Plan shall remain in full force and effect.
                    
TELEFLEX INCORPORATED
                    




By:     /s/ Cameron P. Hicks                

Date:         December 11, 2015            

1

